Citation Nr: 0101770	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-20 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

The veteran's appeal initially encompassed the issue of 
entitlement to a permanent and total disability rating for 
pension purposes.  However, this benefit was subsequently 
granted in a January 2000 rating decision.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5107(a) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  This duty includes securing private and VA 
medical records to which a reference has been made, as well 
as conducting a thorough and contemporaneous medical 
examination of the veteran.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1993).  If an examination report is incomplete, the 
Board must await its completion, or order a new examination, 
before deciding the veteran's claim.  Abernathy v. Principi, 
3 Vet. App. 461, 464 (1992). 

With regard to the claim of entitlement to service connection 
for PTSD, the Board observes that, in several private medical 
records and in the testimony from his January 2000 VA 
hearing, the veteran reported that, during service, he 
observed an incident in which a fellow soldier sustained a 
major arm injury as a result of a grenade explosion.  In a 
subsequent statement received by the RO in March 2000, the 
veteran provided further details of this incident, including 
the name of the soldier involved and the location of the 
incident.  Despite this statement, the RO did not refer this 
case to the United States Armed Services Center for Research 
of Unit Records (Unit Records Center) for stressor 
development.  See 38 C.F.R. § 3.304(f) (2000).  Such 
development is necessary prior to further Board action on 
this claim.

The Board also observes that the veteran underwent a VA 
psychiatric examination in March 1999, but the examiner, 
while diagnosing major depression, provided no opinion as to 
the etiology of this disorder.  A further examination 
regarding this matter is therefore in order, particularly in 
view of the provisions of the Veterans Claims Assistance Act 
of 2000.  Additionally, during his January 2000 VA hearing, 
the veteran reported current treatment for this disorder at 
the Wabash Valley Outpatient Clinic in Monticello, Indiana.  
Records of such treatment should be obtained prior to further 
Board action.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The Board should contact the veteran 
and request that he fill out a release 
form and provide the full address for the 
Wabash Valley Outpatient Clinic.

2.  Then, the RO should contact the 
Wabash Valley Outpatient Clinic and 
request all available medical records of 
the veteran.  All records received by the 
RO should be added to the claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  The RO should then contact the Unit 
Records Center and request that efforts 
be made to verify the veteran's claimed 
in-service stressor.  Copies of all 
relevant records, specifically to include 
the veteran's DD Form 214 and his March 
2000 lay statement, should be provided to 
the Unit Records Center.

4.  After securing a response from the 
Unit Records Center, the RO should review 
this response and provide a statement as 
to whether a reported in-service stressor 
had been verified.  This statement must 
be included in the claims file.

5.  Then, the RO should afford the 
veteran a VA psychiatric examination.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
Particular attention should be addressed 
to the RO statement regarding the 
existence of a verified in-service 
stressor.  All necessary tests and 
studies should be performed.  Based on a 
review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that the veteran's major 
depression is etiologically related to 
service.  Additionally, but only if a 
reported in-service stressor has been 
verified by the Unit Records Center, the 
examiner is requested to offer an opinion 
as to whether the veteran's PTSD, if 
present, is etiologically related to a 
verified in-service stressor.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

6.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to service connection for 
PTSD and major depression.  If the 
determination of either claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.


_________________________________
WARREN W. RICE, JR.
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


